Case 1:19-cr-00140-RBJ Document 66 Filed 04/14/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-00140-RBJ

UNITED STATES OF AMERICA

       Plaintiff,
v.

2.     RYAN MEDHURST,

     Defendant.
______________________________________________________________________

                        NOTICE OF DISPOSITION
______________________________________________________________________

       Notice is hereby given that a disposition has been reached in the above-

captioned case. Both parties request permission to contact chambers to schedule a

change of plea hearing that accommodates the Court’s calendar and those of the

parties.

                                         Respectfully submitted,

                                         s/ Brian R. Leedy

                                         Brian R. Leedy
                                         Ridley McGreevy & Winocur P.C.
                                         303 16th Street, Suite 200
                                         Denver, CO 80202
                                         Phone: 303-629-9700
                                         Fax: 303-629-9702
                                         leedy@ridleylaw.com
                                         Attorney for Ryan Medhurst
Case 1:19-cr-00140-RBJ Document 66 Filed 04/14/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing:

                               NOTICE OF DISPOSITION

was electronically filed with the Clerk of the Court using the CM/ECF system on this 14th
day of April, 2020 which will send notification of such filing to the parties and counsel in
the case.


                                          s/ Brian R. Leedy
                                          Brian R. Leedy




                                             2
